DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 21-39 and 41-45 are pending in this application.
Claim objection on claim 41 is withdrawn.
Claim rejections 35 USC 101 on claims 30-39 and 41-44 are withdrawn.
Applicant's arguments, filed 6/29/2021, with respect to the claim rejections 35 USC 103 of claims 39 and 41-45 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sant' Anna.

Response to Arguments
Applicant’s arguments with respect to claim(s) 39 and 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39 and 41-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin et al. (U.S. Publication Number 2002/0120737, hereafter referred to as “Martin”) in view of Donovan et al. (U.S. Publication Number 2009/0002157, hereafter referred to as “Donovan”), and further in view of Sant' Anna et al. (U.S. Patent Number 9,485,159, hereafter referred to as “Sant' Anna”).  
Regarding claim 39, Martin teaches a system (¶[0027]: discussing about a network management system for monitoring a network and generating events), comprising:
one or more networking devices configured to (¶[0023]: discussing about monitoring of a network and may be due to rebooting of a device on the network):
receive a first set of one or more packets associated with a network connection and create an event log comprising information from the first set of one or more packets (¶[0023]: discussing about events are generated by the network management system during the monitoring of a network and may be due to rebooting of a device on the network, and receiving an event relating to a device); and
receive and add to the event log information included from a second set of one or more packets associated with the network connection, the second set of one or more packets logically linked to and generated over time after the first set of one or more packets (¶[0025]: discussing about the method receives a series of events indicative of a device reboot, the method logs a single event; ¶[0059]: discussing about events caused by a link connected to device D going down, due to the network management application either receiving MIB data indicating this state or receiving an SNMP "Link down" Trap from a managed device connected to device D by the link).
Martin does not explicitly teach wherein the system is further configured to correlate the information in the event log from the first set of one or more packets and the second set of one or more packets, and wherein the system is further configured to causally correlate the information in the event log with an outcome event representing a particular outcome; and an archive storage device configured to communicate with at least one of the one or more networking devices via a network, wherein the memory of the at least one networking device has a limited storage capacity, and wherein the at least one networking device is further configured to, after identifying the at least two logically linked events in the event log, based at least in part on the causally correlated information and the limited storage capacity of the memory of the at least one networking device, either delete the information associated with the logically linked events from the memory of the at least one networking device or transmit the event log to the archive storage device.
Donovan teaches wherein the system is further configured to correlate the information in the event log from the first set of one or more packets and the second set of one or more packets (¶[0060]: discussing about correlation engine correlates two or more primitive events, combinations of primitive events and compound events, and combinations of compound events), and
wherein the system is further configured to causally correlate the information in the event log with an outcome event representing a particular outcome (¶[0007]: discussing about an alerting engine for generating one or more alerts and performing one or more actions based on the correlation performed by the correlation engine).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the network management system of Martin with the teaching about correlating events of Donovan because it would generate one or more alerts and perform one or more actions based on the correlation performed by the correlation engine (Donovan, abstract).
Sant' Anna teaches an archive storage device configured to communicate with at least one of the one or more networking devices via a network, wherein the memory of the at least one networking device has a limited storage capacity (column 6 lines 26-41, Figs. 1 and 2: discussing about rules engine 32 is configured to detect a device-level event at one of network devices 18 and, in response, insert a data set of dependencies 40 associated with the detected device-level event that includes only a subset of the dependencies associated with the network service into working memory 38. Examiner interprets the network devices and the working memory connecting through a service provider network 12 as claimed “an archive storage device configured to communicate with at least one of the one or more networking devices via a network”), and wherein the at least one networking device is further configured to, after identifying the at least two logically linked events in the event log, based at least in part on the causally correlated information and the limited storage capacity of the memory of the at least one networking device, either delete the information associated with the logically linked events from the memory of the at least one networking device or transmit the event log to the archive storage device (column 6 lines 26-41, Figs. 1 and 2: discussing about once the device-level event has been cleared or resolved, rules engine 32 removes data set of dependencies 40 related to the device-level event from working memory 38. Examiner interprets removing data set of dependencies related to the device-level event from working memory as claimed “delete the information associated with the logically linked events from the memory.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the network management system of Martin and Donovan with the teaching about rules-based network service management of Sant' Anna because it would enable high-speed processing even for complex network services (Sant' Anna, column 6 lines 26-41).


Regarding claim 41, Martin in view of Connelly and Sant’ Anna teaches wherein causally correlating the information in the event log with the outcome event representing the particular outcome is performed on an administrative computing device communicatively coupled to the at least one networking device (Martin, ¶[0077]: discussing about the logging of an event causes the event to be stored in memory and 

Regarding claim 42, Martin in view of Connelly and Sant’ Anna teaches the system further comprising a display configured to communicate to a user that the one or more logically linked events are causally correlated with the outcome event (Martin, ¶[0046]: discussing about the events are presented in the event list in order to keep the number of entries stored and displayed to the user in the event list small without losing any useful information).

Regarding claim 43, Martin in view of Connelly and Sant’ Anna teaches wherein when the causally correlated information indicates that the particular outcome represents a causal linkage between the first set of one or more packets and the second set of one or more packets, transmitting, by the at least one networking device, the event log to the archive storage device (Martin, ¶[0059]: discussing about events caused by a link connected to device D going down, due to the network management application either receiving MIB data indicating this state or receiving an SNMP "Link down" Trap from a managed device connected to device D by the link).

Regarding claim 44, Martin in view of Connelly and Sant’ Anna teaches wherein when the causally correlated information indicates that the particular outcome does not represent a causal linkage between the first set of one or more packets and the second set of one or more packets, deleting, by the at least one network device, the information 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the network management system of Martin and Donovan with the teaching about rules-based network service management of Sant' Anna because it would enable high-speed processing even for complex network services (Sant' Anna, column 6 lines 26-41).

Regarding claim 45, Martin in view of Connelly and Sant’ Anna teaches wherein the network is one or more of a wide area network (WAN), a local area network (LAN), an intranet, the Internet, or a wireless access network (Martin, [0008]: The following description is concerned with a data communications network, and in particular a local area network (LAN). It will be appreciated, however, that the invention but has more widespread applicability to other managed communications systems including wide area networks (WANs) or wireless communications systems; [0101]: discussing about Internet).


Allowable Subject Matter
Claims 21-38 are allowed.
The primary reason for allowance of claims 21 and 30 in the instant application is the prior arts of record fail to teach “receiving, at a first network-connected device, a first set of one or more packets, wherein the first set of packets has a plurality of characteristics, wherein at least one characteristic is associated with categorial information comprising at least a first category of event types; based upon the categorial information associated with the first event, deciding whether to temporarily store the first event at the first network-connected device or immediately send the first event to a network-connected storage; receiving, at the first network-connected device, a second set of one or more packets, wherein the second set of packets has a plurality of characteristics, wherein at least one characteristic is associated with categorial information comprising at least a second category of event types; and transmitting a record of the first event and the second event to a second network-connected device communicatively coupled to the first network-connected device for storage.”
The prior art of records, e.g. Martin et al. (U.S. Publication Number 2002/0120737, hereafter referred to as “Martin”). Martin teaches that events are generated by the network management system during the monitoring of a network and may be due to rebooting of a device on the network, and receiving an event relating to a device (Martin, ¶[0023]), and events caused by a link connected to device D going down, due to the network management application either receiving MIB data indicating this state or receiving an SNMP "Link down" Trap from a managed device connected to device D by the link (Martin, ¶[0059]).

However, the prior art of records does not teach that receiving a set of one or more packets, wherein the first set of packets has a plurality of characteristics, wherein at least one characteristic is associated with categorial information comprising at least a category of event types, neither based upon the categorial information associated with the event, deciding whether to temporarily store the event at the first network-connected device or immediately send the event to a network-connected storage as claimed.
Claims 22-28 and 31-38 depend from claims 21 and 30 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

July 8, 2021